United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Debra Hauer, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1421
Issued: November 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 9, 2014 appellant, through his attorney, filed a timely appeal from April 16 and
May 7, 2014 merit decisions of the Office of Workers’ Compensation Programs (OWCP) which
denied her traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
November 25, 2011.
FACTUAL HISTORY
On February 15, 2012 appellant, then a 51-year-old temporary employee letter carrier,
filed a traumatic injury claim alleging that on November 25, 2011 he slipped while stepping into
1

5 U.S.C. § 8101 et seq.

his postal vehicle and sustained injuries to his right ankle, right knee and lower back. He did not
stop work.2
On the claim form, Roy Russell, appellant’s supervisor, checked “no” to the question of
whether appellant’s injury occurred in the performance of duty. He stated that appellant was
terminated from employment on January 17, 2012 and did not turn in a traumatic injury form
until February 27, 2012. Mr. Russell also noted that appellant did not submit any medical
evidence along with his claim. He submitted a termination letter dated January 17, 2012 which
indicated that appellant was terminated from employment due to “unacceptable work
performance.”
In a workers’ compensation history form dated January 23, 2012, appellant indicated that
the date of his present injury was January 17, 2012. He reported that he was delivering mail in
the afternoon when he “had accident when stepped off of curb.”
In reports dated January 23 to April 18, 2012, Dr. Mahe T. Nadeem, Board-certified in
physical medicine and rehabilitation, stated that he examined appellant for complaints of pain in
his right knee radiating down the right leg and in his lower back. He related that appellant was
out delivering mail on a new route when he stepped off the curb, missed a step and fell down.
Upon examination of the right knee, Dr. Nadeem observed mild and moderate tenderness on the
medial joint line and present crepitus. Examination of the lumbar spine demonstrated moderate
tenderness right L5-S1 and mild on the left L5-S1 on spinous processes. Dr. Nadeem provided
range of motion findings and reported no tenderness bilaterally of the sacroiliac joint, greater
trochanter and sciatic notch. Straight leg raise testing was positive on the right. Dr. Nadeem
reported that a January 24, 2012 x-ray of appellant’s right knee revealed no fracture and mild
decrease of the medial joint space. He diagnosed lumbar disc injury and right knee internal
derangement. Dr. Nadeem opined that the injuries sustained were directly related to appellant’s
employment.
In a February 17, 2012 statement, Mr. Russell stated that on February 17, 2012 appellant
entered his office and demanded that he sign CA-1 and CA-2 forms. He noted that appellant had
never reported any on-the-job injury from November 25, 2011 up to that date and pointed out
that appellant was terminated from employment on January 17, 2012. Mr. Russell also reported
that on January 25, 2012 he received a fax from a medical clinic about a CA-17 form for
appellant with a date of injury of January 17, 2012.
In a March 9, 2012 investigative report, Special Agent Krafels of the U.S. Office of the
Inspector General stated that on February 15, 2012 appellant filed a questionable on-the-job
injury claim for an injury to his right foot, ankle and knee, which allegedly occurred on
November 25, 2011. He reported that the investigation revealed that appellant was terminated
from employment on January 17, 2012 due to poor performance, changed the story of how the
2

The record reveals that on February 15, 2012 appellant also filed an occupational disease claim which indicated
that on November 25, 2011 he slipped on the step of his postal vehicle. He also noted that he was “always stepping
on holes and tripping.” The claim was assigned File No. xxxxxx557. On April 2, 2012 OWCP determined that File
No. xxxxxx557 was a duplicate filing of the traumatic injury claim and would be deleted from the records system.
All documentation in that file was incorporated into File No. xxxxxx321, traumatic injury claim.

2

alleged work injury happened when he reported it to the employing establishment and the
doctor’s office and reported two different dates of injury. Special Agent Krafels noted that he
spoke with the office manager where appellant received medical treatment. He was informed
that appellant was first treated on January 23, 2012 and had told Dr. Nadeem that he sustained
injuries to his right knee and lower back on January 17, 2012 when he stepped off the curb
wrong and fell down. Special Agent Krafels also described an interview he had with appellant
on March 2, 2012 and provided the memorandum of interview. He reported that it was apparent
that appellant’s injury did not happen as reported and was filed a month after he was terminated
for poor performance. Agent Krafels explained that throughout the investigation appellant
continually changed his story as to how and where the alleged injury happened. He requested
that appellant’s claim be denied based on the facts presented.
By letter dated March 13, 2012, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested additional factual evidence to demonstrate
that he actually experienced the incident at the time, place and in the manner alleged and
additional medical evidence to establish that he sustained a diagnosed condition as a result of the
employment incident.
Appellant submitted various reports by Dr. Nadeem dated March 21 to April 5, 2012,
which described a January 17, 2012 employment injury and the medical treatment appellant
received.
In a decision dated May 8, 2012, OWCP denied appellant’s claim finding that fact of
injury had not been established. It determined that the factual evidence did not demonstrate that
the November 25, 2011 incident occurred at the time, place and in the manner that appellant
alleged.
On May 24, 2012 OWCP received appellant’s request for a telephone hearing. On
September 18, 2012 a telephone hearing was held. Appellant was represented by his attorney,
Tim Egbuchunam. He alleged that the employing establishment never controverted appellant’s
claim but merely stated that more evidence was coming and that there were no inconsistencies
regarding the alleged November 25, 2011 employment incident. Mr. Egbuchunam also pointed
out that Dr. Nadeem corrected the earlier description of the November 25, 2011 incident, which
was now consistent with the facts. He stated that appellant’s claim was a simple traumatic injury
claim and that OWCP erred by not reviewing the evidence on its own merit.
In a May 15, 2012 report, Dr. Nadeem provided a “corrected history.” He stated that
appellant was examined for injuries sustained on the job when he was delivering mail and
attempted to step into the mail car but he missed the step and almost fell down. Although
appellant was able to catch his balance, he experienced sharp pain in his right knee and lower
back. Dr. Nadeem reviewed appellant’s history and conducted an examination. He provided
examination findings similar to his previous reports and diagnosed lumbar disc injury and right
knee internal derangement. Dr. Nadeem opined that the injuries appellant sustained were
directly related to his employment. Appellant also resubmitted Dr. Nadeem’s various other
reports.

3

In a May 15, 2012 letter, Dr. Nadeem stated that on November 25, 2011 appellant was
working as a postal worker when he slipped on the step of the postal vehicle and almost fell. He
noted that appellant recovered his balance but twisted his right knee and experienced low back
and right knee pain. Dr. Nadeem explained that appellant hyperextended his back and twisted
his right knee, resulting in an injury to the internal anatomy of the right knee and most likely a
slipped disc in his low back. He reviewed appellant’s history and noted that a January 24, 2012
x-ray of the right knee showed decreased medial joint line and arthritic changes. Dr. Nadeem
provided physical examination findings and diagnosed lumbar and right knee sprain. In
subsequent reports dated August 30 to September 14, 2012, he continued to provide medical
treatment for appellant for his alleged November 25, 2011 employment injury.
On May 23, 2012 appellant also underwent magnetic resonance imaging (MRI) scan
examinations of the lumbar spine and right knee. The examinations revealed a two-millimeter
broad-based annular bulge which touched and effaced the thecal sac and L4-5 of the lumbar
spine and evidence of a marginal tear within the posterior horn of the lateral meniscus and
posterior horn of the medial meniscus of the right knee.
By decision dated December 4, 2012, an OWCP hearing representative affirmed the
May 8, 2012 denial decision.
In letters received by OWCP on March 18 and April 12, 2013, appellant requested that
OWCP reconsider its decision. He stated that on November 25, 2011 he injured himself when
stepping into a vehicle and that on January 17, 2012 he sustained a reinjury of the November 25,
2011 injury. Appellant stated that he did not initially report the November 25, 2011 incident
because he feared he would lose his job and because he hoped that he would get better on his
own. He noted that on January 25, 2012 he sought medical treatment for his continued knee and
lower back pain and was advised to remain off work for a week. Appellant related the knee and
back pain he continued to experience and the stress he was under due to financial problems and
his father-in-law’s health problems. He further contended that the employing establishment and
Special Agent Krafels had acted maliciously and committed federal crimes in preventing him
from obtaining medical treatment. Appellant submitted another letter from Dr. Nadeem dated
May 14, 2013.
In a February 13, 2013 report, Dr. Jacqueline Le, a Board-certified family practitioner,
examined appellant for lumbago with lumbar radiculitis condition. She noted that appellant was
setting up the MRI scan study and would receive pain management specialist for his pain in the
meantime. Appellant underwent another MRI scan of the lumbar spine which revealed mild
spondylosis and disc desiccation of the L5-S1 and L4-5 and mild degenerative changes, most
pronounced at L4-5, acute stress reactive changes in right L5 pedicle and superior articular facet
and mild-to-moderate bilateral neuroforaminal stenosis.
By decision dated July 11, 2013, OWCP denied modification of the December 4, 2012
denial decision. It found that the new evidence submitted did not resolve the discrepancies in the
evidence of record and the initial differing explanations in appellant’s medical history.
In a letter received on January 24, 2014, appellant, through his attorney, requested
reconsideration. He alleged that Dr. Nadeem provided a comprehensive medical report based on

4

a detailed review of appellant’s medical history and physical assessment which provided the
necessary evidence for OWCP to accept appellant’s claim.
In a November 1, 2013 report, Dr. Don West, Board-certified in physical medicine and
rehabilitation, noted appellant’s complaints of severe pain in the lower back and both legs. He
related that appellant was injured on the job on July 25, 2011 and that an MRI scan of the lumbar
spine revealed bulging discs of the lower two levels with minimal nerve root irritation and facet
changes. Upon examination, Dr. West observed no lumbar tenderness and intact lower
extremities. Straight leg raise testing was negative bilaterally. Dr. West diagnosed discogenic
low back pain and bilateral lumbar radiculitis.
In a January 24, 2014 causation letter, Dr. Nadeem stated that on November 25, 2011
appellant was out delivering mail when he stepped into the mail car and missed a step. Although
appellant was able to recover his balance and not fall down he experienced sharp pain in his right
knee and lower back. He continued to deliver mail. Dr. Nadeem explained that, when a person
misses a step, the full weight of the body is supported by the upper leg, knee and lower leg
closest to the ground as the other leg is in the air. He noted that the phase of the gait, known as
the terminal stance, puts all of the weight of the body on the menisci of the knee and discs of the
low back. Dr. Nadeem reported that, when the body is unprepared, such as during a misstep, and
lands with the full weight of the body this traumatic impact could damage the menisci and discs
which are “shock” absorbers. When additional weight is added such as a load of mail, this
tremendous amount of stress could cause tears in the menisci of the knee and discs in the lumbar
region. Dr. Nadeem reported that appellant’s right knee meniscal tear and lumbar disc bulge
were causally related to the occupational injury occurring on November 25, 2011. He also
provided medical treatment for appellant in reports dated August 22, 2013 to March 20, 2014.
In a decision dated May 7, 2014, OWCP denied modification of the July 11, 2013 denial
decision. It determined that the factual evidence remained insufficient to resolve the
discrepancies in the factual element of his traumatic injury claim and to establish that the
employment incident occurred as he alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an employee with
the United States within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury was sustained in the performance of
duty as alleged, and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.3 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated upon a traumatic
injury or an occupational disease.4

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1999).

5

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of probative medical
evidence, to establish that the employment incident caused a personal injury.6
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with surrounding facts and circumstances and his or her
subsequent course of action.7 An employee has not met his or her burden of proof to establish
the occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on an employee’s statement in determining whether a prima facie case has been
established. An employee’s statement alleging that an injury occurred at a given time and in a
given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.8
The employee must also submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9 To establish a
causal relationship between the condition, as well as any attendant disability claimed and the
employment event, the employee must submit rationalized medical opinion evidence, based on a
complete factual and medical background, supporting such a causal relationship.10
ANALYSIS
Appellant alleges that on November 25, 2011 he sustained injuries to his right ankle, right
knee and lower back when he slipped while stepping into his mail vehicle. He did not stop work
and filed a traumatic injury claim on February 15, 2012. OWCP denied appellant’s claim
finding insufficient evidence to establish fact of injury. The Board finds that OWCP properly

5

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

6

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

7

Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
8

D.B., 58 ECAB 529 (2007); Robert A. Gregory, 40 ECAB 478 (1989); Thelma S. Buffington, 34 ECAB
104 (1982).
9

J.Z., 58 ECAB 529 (2007).

10

Michael E. Smith, 50 ECAB 313 (1999).

6

found that the factual evidence is insufficient to establish that the November 25, 2011
employment incident occurred at the time, place and in the manner alleged.
The Board finds that there are numerous and serious inconsistencies in the evidence as to
cast doubt upon the validity of appellant’s statement that he sustained an injury on November 25,
2011 in the performance of duty. In the February 15, 2012 claim form, appellant alleged that the
injury occurred on November 25, 2011. In a January 23, 2012 form, however, he reported the
date of his present injury as January 17, 2012 and explained that he “had accident when stepped
off of curb.” Appellant’s supervisor also stated that on January 25, 2012 he received a fax from
a medical clinic about a CA-17 form with a date of injury of January 17, 2012. In an interview
with Special Agent Krafels, appellant also provided varying accounts as to how and where the
alleged injury happened. The Board finds that these above-mentioned inconsistencies call into
serious question appellant’s account of the alleged November 25, 2011 incident.11
Appellant’s subsequent course of conduct also fails to support that the November 25,
2011 incident occurred as alleged. The record reflects that he delayed in filing a traumatic injury
claim for the alleged November 25, 2011 work injury until February 15, 2012. In various
statements, appellant explained that he did not initially report the November 25, 2011
employment incident because he was waiting to see if he improved on his own and because he
feared he would lose his job if he reported the injury. The Board notes, however, that in the
February 15, 2012 occupational disease claim form he explained that he did not file a claim
within 30 days because he was “always stepping on holes and tripping.” Doubt is further raised
by the fact that appellant waited until after he was no longer employed to file his claim and did
not promptly notify anyone of the November 25, 2011 employment incident. As previously
noted, late notification of injury, if otherwise unexplained, may cast doubt on an employee’s
statement that an injury occurred as alleged.12 The Board notes that appellant did not adequately
explain why he delayed so long in filing his claim.
Appellant also delayed in seeking medical attention and continued to work following the
alleged November 25, 2011 incident. The record reveals that he did not seek medical treatment
until January 23, 2012, more than two months after the alleged injury occurred. The earliest
medical report received is dated January 23, 2012 by Dr. Nadeem, who related that appellant
sustained an injury on January 17, 2012 when he stepped off the curb, missed a step and almost
fell down. The Board notes that although Dr. Nadeem provided a “corrected history” of
appellant’s alleged injury in later reports and described the November 25, 2011 incident as
appellant alleged, this correct description by only one person is insufficient to rebut the other
inconsistencies and evidence in the record. There is no other medical evidence in the record that
provides an accurate history of the alleged November 25, 2011 incident as appellant described.
On the other hand, in a November 1, 2013 report, Dr. West related that appellant was injured on
the job on July 25, 2011. Although appellant indicated that he was waiting to see if the injury
was permanent, the Board finds that he did not adequately explain why his delay in seeking
medical treatment was so long given the severity of the injuries that he claimed.

11

See R.M., Docket No. 13-173 (issued April 16, 2013); R.R., Docket No. 11-919 (issued December 19, 2011).

12

Supra note 8.

7

Although an employee’s statement alleging that an injury occurred at a given time and in
a given manner is generally accorded great probative value, there is strong persuasive evidence
refuting appellant’s account of the events of November 25, 2011. The Board finds that appellant
has not established the occurrence of the November 25, 2011 work incident as alleged and
therefore has not established that he sustained an injury on November 25, 2011 in the
performance of duty.
On appeal, appellant’s attorney alleges that appellant has satisfied all five elements
necessary to establish his claim. She contended that appellant’s account of the injury should be
given great probative value because it was not refuted by strong or persuasive evidence. Counsel
explained that appellant never changed the account of what happened but his doctor erred in
providing an incorrect history. Despite these explanations, however, the Board finds that
appellant has still not provided a preponderance of the reliable, probative, and substantial
evidence that the November 25, 2011 incident occurred at the time, place and in the manner
alleged.
Appellant’s attorney also references the Board’s decision in C.C. v. Department of
Justice, Docket No. 10-2054 (issued July 8, 2011) in support of his claim. The Board finds,
however, that that case substantially differentiates from appellant’s present claim. In that case,
the Board set aside OWCP’s July 7, 2010 decision and found that the November 1, 2009
employment incident occurred as alleged. Unlike appellant’s present claim, the employee in that
case promptly sought medical treatment from the employee health unit and from the hospital
emergency room on the day of the alleged injury. In addition, the only inconsistencies in that
case record were from the employing establishment whereas in appellant’s present claim there
are inconsistencies in appellant’s statements themselves along with the medical record. The
Board finds that appellant did not submit evidence to establish that he actually experienced an
employment incident at the time, place and in the manner alleged. Accordingly, he failed to
establish fact of injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on November 25, 2011.

8

ORDER
IT IS HEREBY ORDERED THAT the May 7 and April 16, 2014 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 14, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

